JOHNSON, Judge.
This appeal is from a final judgment dismissing appeliants-plaintiffs’ complaint against appellees which sought to dissolve the corporation known as Royal Enterprises of Pensacola, Inc.
The trial court, sitting without a jury, specifically found, after hearing argument of counsel and considering the written briefs of the parties, that plaintiffs failed by a fair preponderance of the evidence to establish their cause of action against appellees to have the above-named corporation dissolved either under the provisions of § 608.28, Florida Statutes, F.S.A., or under any principle of equity. We agree.
The record and transcript herein clearly supports the trial court’s conclusions that said § 608.28 is inapplicable because the total stock voting power was not evenly divided into two independent ownerships or interests. Appellee-Miller owned 51% of the voting stock. The record further supports the finding that plaintiffs failed to show any fraud or mismanagement on the part of the appellees.
Our consideration of the record on appeal, briefs and oral argument leads us to conclude that appellants have failed to demonstrate that the judgment appealed herein is erroneous. Said judgment is therefore affirmed.
CARROLL, DONALD, K., Acting C. J., and WIGGINTON, J., concur. *